Appeal from award for disability compensation from August 8, 1933, to December 1, 1933. The claimant contracted, in February, 1931, a dermatitis caused by coming in contact with crude oil in his employment. He suffered frequent disability and was paid compensation. There is abundant evidence to establish that claimant’s disability, during the period of award now appealed from, was due to an occupational disease contracted in his employment and from which he first became disabled in February, 1931. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.